                                         Case 4:19-cv-00210-YGR Document 167 Filed 09/21/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD G. DENICOLO, et al.,                          Case No. 4:19-cv-00210-YGR
                                                          Plaintiffs,                         ORDER CONCERNING MODIFIED CLASS
                                   8
                                                                                              DEFINITIONS AND CLASS LIST
                                                   v.
                                   9
                                         THE HERTZ CORPORATION, et al.,                       Dkt. No. 161
                                  10
                                                          Defendants.
                                  11

                                  12          Plaintiffs Ronald G. DeNicolo, Jr. and Michael G. Fox filed a motion on September 2,
Northern District of California
 United States District Court




                                  13   2021 regarding modifications to the definitions of the certified classes in this case and production

                                  14   of the class list by defendant Viking Client Services, Inc., d/b/a, Viking Billing Service

                                  15   (“Viking”). (Dkt. No. 161.) The motion came on regularly for hearing and was heard by the

                                  16   Court on September 21, 2021 by videoconference.

                                  17          Having carefully considered the briefing and arguments submitted in this matter, and for

                                  18   the reasons set forth in full detail on the record, the motion is GRANTED IN PART and DENIED IN

                                  19   PART. The Court ORDERS as follows:

                                  20          1.        The class definitions are modified to: (i) exclude an errant exclusion as stipulated to

                                  21   by the parties; (ii) include the temporal scope of each certified class as previously ordered by the

                                  22   Court at Docket Numbers 153 and 157; and (iii) clarify that all classes include the clause “for the

                                  23   first time” to be consistent and to conform to the parties’ understanding that each class is based

                                  24   upon the initial communication under the Fair Debt Collection Practices Act, 15 U.S.C. section

                                  25   1692g. The class definitions shall now be:

                                  26               Illinois Resident Class
                                  27               All Illinois residents who received, for the first time, a letter from Viking:
                                                   (1) that asserted a claim of damage to a vehicle rented from Hertz, Dollar or
                                  28               Thrifty; (2) more than 30 days after the date of the purported damage; (3)
                                         Case 4:19-cv-00210-YGR Document 167 Filed 09/21/21 Page 2 of 4




                                                   the vehicle was not rented by or in the name of a business; and (4) the initial
                                   1               letter from Viking was sent from January 11, 2018 through March 29, 2021.
                                   2
                                                   California Rental Class
                                   3               All individuals who rented a vehicle in California and who received, for the
                                                   first time, a letter from Viking: (1) that asserted a claim of damage to a
                                   4               vehicle rented from Hertz, Dollar or Thrifty; (2) more than 30 days after the
                                                   date of the purported damage; (3) the vehicle was not rented by or in the
                                   5
                                                   name of a business; and (4) the initial letter from Viking was sent from
                                   6               January 11, 2018 through March 29, 2021.

                                   7               California Resident Class
                                                   All California residents who received, for the first time, a letter from
                                   8               Viking: (1) asserting a claim for purported damage to a vehicle rented from
                                                   Hertz, Dollar or Thrifty; (2) the vehicle was not rented by or in the name of
                                   9
                                                   a business; and (3) that letter from Viking was sent from October 14, 2015
                                  10               through March 29, 2021.

                                  11               Excluded from all classes are: Viking; the officers, directors and employees
                                                   of Viking; any entity in which Viking has a controlling interest; the
                                  12               affiliates, legal representatives, attorneys, heirs, and assigns of Viking; any
Northern District of California
 United States District Court




                                                   judge, justice or judicial officer presiding over this matter and the members
                                  13
                                                   of their immediate families and judicial staffs.
                                  14

                                  15          2.      No later than October 12, 2021, defendant Viking is ORDERED to produce to

                                  16   plaintiffs information regarding the individuals defined by the above class definitions.

                                  17   Specifically, defendant Viking is ORDERED to produce information for the following individuals:

                                  18               a. Illinois Resident Class

                                  19                       i. Every individual with a mailing address in Illinois;

                                  20                      ii. To whom Viking mailed a first letter on behalf of Hertz, Dollar, or Thrifty

                                  21                          claiming damage to a rental vehicle;

                                  22                     iii. The first letter sent by Viking to this individual was mailed 30 days or more

                                  23                          after the purported damage occurred; and

                                  24                      iv. The first letter sent by Viking to this individual was sent on or after January

                                  25                          11, 2018, up until (and including) March 29, 2021.

                                  26               b. California Rental Class

                                  27                       i. Every individual who rented a vehicle in California;

                                  28                      ii. To whom Viking mailed a first letter on behalf of Hertz, Dollar, or Thrifty

                                                                                          2
                                         Case 4:19-cv-00210-YGR Document 167 Filed 09/21/21 Page 3 of 4




                                   1                          claiming damage to a rental vehicle;

                                   2                     iii. The first letter sent by Viking to this individual was mailed 30 days or more

                                   3                          after the purported damage occurred; and

                                   4                      iv. The first letter sent by Viking to this individual was sent on or after January

                                   5                          11, 2018, up until (and including) March 29, 2021.

                                   6               c. California Resident Class

                                   7                       i. Every individual with a mailing address in California;

                                   8                      ii. To whom Viking mailed a first letter on behalf of Hertz, Dollar, or Thrifty

                                   9                          claiming damage to a rental vehicle; and

                                  10                     iii. The first letter sent by Viking to this individual was sent on or after October

                                  11                          14, 2015, up until (and including) March 29, 2021.

                                  12          3.      For each of the individuals, defendant Viking is ORDERED to produce the following
Northern District of California
 United States District Court




                                  13   information:

                                  14               a. Name;

                                  15               b. Individual identifiers (i.e., Viking’s account number and the case number provided

                                  16                  by Hertz, Dollar, or Thrifty when the file was assigned to Viking for collection);

                                  17               c. Mailing address(es) on file;

                                  18               d. Email address(es), if available;

                                  19               e. Rental State (i.e., the state in which the individual rented a vehicle);

                                  20               f. The date the damage to the rental vehicle purportedly occurred;

                                  21               g. The date the file was assigned by Hertz, Dollar, or Thrifty to Viking;

                                  22               h. The non-itemized amount that Viking sought to collect;

                                  23               i. The dates Viking mailed communications to each individual, identifying which

                                  24                  communication (if any) included disclosures required by the Fair Debt Collection

                                  25                  Practices Act, 15 U.S.C. §§ 1692 et seq.

                                  26               j. The amount(s) the Certified Class member paid to Viking, if any;

                                  27               k. The date(s) the Certified Class member paid any amount(s) to Viking.

                                  28          4.      In addition to the information contained in item 3 above, defendant Viking is
                                                                                          3
                                         Case 4:19-cv-00210-YGR Document 167 Filed 09/21/21 Page 4 of 4




                                   1   ORDERED to contemporaneously produce a list of those individuals and businesses that defendant

                                   2   Viking has excluded from the class.

                                   3          5.      No later than November 2, 2021, plaintiffs are ORDERED to submit proposed

                                   4   notices and a notice plan to the Court.

                                   5          6.      Any objections to the proposed notices and notice plan must be submitted no later

                                   6   than November 9, 2021. The Court sets a hearing on the proposed notices and notice plan for

                                   7   November 23, 2021 at 2:00 PM.

                                   8          This Order terminates Docket Number 161.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 21, 2021
                                                                                      ______________________________________
                                  11
                                                                                           YVONNE GONZALEZ ROGERS
                                  12                                                      UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
